EX 99.28(d)(19)(iii) Amendment to Amended and Restated Investment Sub-Advisory Agreement Between Jackson National Asset Management, LLC and Lazard Asset Management LLC This Amendment is made by and between Jackson National Asset Management, LLC, a Michigan limited liability company and registered investment adviser (“Adviser”), and Lazard Asset Management LLC, a New York limited liability company and registered investment adviser (“Sub-Adviser”). Whereas, the Adviser and the Sub-Adviser entered into an Amended and Restated Investment Sub-Advisory Agreement effective as of the 1st day of December, 2012, as amended May 30, 2013 (“Agreement”), whereby the Adviser appointed the Sub-Adviser to provide certain sub-investment advisory services to certain investment portfolios of JNL Series Trust (“Trust”). Whereas, the Sub-Adviser has been replaced as sub-adviser for the JNL/Lazard Mid Cap Equity Fund of the Trust. Whereas, pursuant to this sub-adviser replacement, the Adviser and the Sub-Adviser have agreed to amend Schedule A and Schedule B of the Agreement to remove the JNL/Lazard Mid Cap Equity Fund. Now Therefore, in consideration of the mutual covenants herein contained, the parties hereby agree to amend the Agreement as follows: 1. Schedule A to the Agreement is hereby deleted and replaced in its entirety with Schedule A dated September 16, 2013, attached hereto. 2. Schedule B to the Agreement is hereby deleted and replaced in its entirety with Schedule B dated September 16, 2013, attached hereto. In Witness Whereof, the Adviser and the Sub-Adviser have caused this Amendment to be executed as of this 8th day of August 2013, effective September 16, 2013. Jackson National Asset Management, LLC Lazard Asset Management LLC By: /s/ Mark D. Nerud By: /s/ Charles L. Carroll Name: Mark D. Nerud Name: Charles L. Carroll Title: President and CEO Title: Deputy Chairman Schedule A Dated September 16, 2013 Funds JNL/Lazard Emerging Markets Fund A-1 Schedule B Dated September 16, 2013 (Compensation) JNL/Lazard Emerging Markets Fund Average Daily Net Assets Annual Rate $0 to $50 Million 0.75% $50 to $200 Million 0.65% $200 to $600 Million 0.575% Amounts Over $600 Million 0.525% B- 1
